
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.27

         Tyco International Ltd.
2004 Stock and Incentive Plan

TERMS AND CONDITIONS
OF
OPTION AWARD

        OPTION AWARD made in Princeton, New Jersey, as
of                        .

        1.    Grant of Option.    The Company has granted you an Option to
purchase the number of Shares of Common Stock set forth in your Grant Letter,
subject to the provisions of these Terms and Conditions. This Option is a
nonqualified Option.

        2.    Exercise Price.    The purchase price of the Shares covered by the
Option is set forth in your Grant Letter.

        3.    Vesting.    Except in the event of your Normal Retirement
(Termination of Employment on or after age 60 if the sum of your age and years
of service with the Company is at least 70), Retirement (Termination of
Employment on or after age 55 if the sum of your age and years of service with
the Company is at least 60), Termination of Employment, death, Disability or a
Change in Control, the Option will become exercisable in cumulative installments
as follows: one third (1/3) of the Shares specified in your Grant Letter, one
(1) year from the Grant Date (as set forth in your Grant Letter); an additional
one third (1/3) of the Shares, two (2) years from the Grant Date; and the
remaining one third (1/3), three (3) years from the Grant Date. Your vested
right will be calculated on the anniversary of the Grant Date. No credit will be
given for periods following Termination of Employment, except as specifically
provided herein.

        4.    Term of Option.    The Option must be exercised prior to the close
of the New York Stock Exchange ("NYSE") on the day prior to the 10th anniversary
of the Grant Date, subject to earlier termination or cancellation as provided in
paragraphs 7 or 8 of these Terms and Conditions. If the NYSE is not open for
business on the expiration date specified, the Option will expire at the close
of the NYSE's next business day.

        5.    Payment of Exercise Price.    You may pay the Exercise Price by
cash, certified check, bank draft, wire transfer or postal or express money
order. Alternatively, payment may be made by one or more of the following
methods: (i) delivering to the Company a properly executed exercise notice,
together with irrevocable instructions to a broker to deliver promptly to the
Company sale or loan proceeds adequate to satisfy the portion of the Exercise
Price being so paid; (ii) if expressly approved by the Board of Directors,
tendering to the Company (by physical delivery or attestation) certificates of
Common Stock that you have held for six (6) months or longer (unless the
Compensation and Human Resources Committee (the "Committee"), in its discretion,
waives this 6-month period) and that have an aggregate Fair Market Value as of
the day prior to the date of exercise equal to the portion of the Exercise Price
being so paid; or (iii) if such form of payment is expressly authorized by the
Board of Directors or the Committee, instructing the Company to withhold Shares
that would otherwise be issued were the Exercise Price to be paid in cash and
that have an aggregate Fair Market Value as of the date of exercise equal to the
portion of the Exercise Price being so paid. Notwithstanding the foregoing, you
may not tender any form of payment that the Company determines, in its sole and
absolute discretion, could violate any law or regulation. You are not required
to purchase all Shares subject to the Option at one time, but you must pay the
full Exercise Price for all Shares that you elect to purchase before they will
be delivered.

1

--------------------------------------------------------------------------------




        6.    Exercise of Option.    Subject to the terms and conditions of
these Terms and Conditions, the Option may be exercised by contacting Smith
Barney at 866-678-8926 if calling from within the U.S. or 001-212-615-7811 if
calling from outside the U.S. If the Option is exercised after your death, the
Company will deliver Shares only after the Committee has determined that the
person exercising the Option is the duly appointed executor or administrator of
your estate or the person to whom the Option has been transferred by your will
or by the applicable laws of descent and distribution.

        7.    Retirement, Termination of Employment, Disability or Death.    The
Option will vest and remain exercisable as set forth below, or as provided in
the Plan in the case of Normal Retirement (as defined in paragraph 3),
Disability or death:

Event


--------------------------------------------------------------------------------

  Vesting


--------------------------------------------------------------------------------

  Exercise


--------------------------------------------------------------------------------

Voluntary Termination of Employment (other than Retirement or Normal Retirement)
  Unvested Awards are forfeited as of Termination of Employment.   Vested Awards
expire on earlier of (i) original expiration date, or (ii) 90 days after
Termination of Employment. Involuntary Termination of Employment not for Cause  
Unvested Awards are forfeited as of Termination of Employment.   Vested Awards
expire on earlier of (i) original expiration date, or (ii) 90 days after
Termination of Employment. Involuntary Termination of Employment for Cause  
Unvested Awards are forfeited as of Termination of Employment.   Vested Awards
are immediately cancelled upon Termination of Employment. Retirement (as defined
in paragraph 3)   Unvested Awards are forfeited if you retire from active
employment less than 12 months after Grant Date. On or after the 1st anniversary
of Grant Date, Award vests pro rata (rounded to the nearest full year increment)
based on the portion of the three year vesting term that you have completed
prior to Termination.   Vested Awards expire earlier of (i) original expiration
date, or (ii) 3 years after Retirement.

        8.    Change in Control.    In the event of a Change in Control, your
Option will immediately become fully vested. Your Option will expire on the
earlier of (i) the original expiration date or (ii) three (3) years from your
Termination of Employment following the date of Change in Control.

        9.    Withholdings.    The Company will have the right, prior to the
issuance or delivery of any Shares in connection with the exercise of the
Option, to withhold or demand from you the amount necessary to satisfy
applicable tax requirements, as determined by the Committee. The methods
described in paragraph 5 may also be used to pay your withholding tax
obligation.

        10.    Transfer of Option.    You may not transfer the Option or any
interest in the Option except by will or the laws of descent and distribution.
Notwithstanding the foregoing, you may transfer the Option to members of your
immediate family or to one or more trusts for the benefit of family members or
to one or more partnerships in which the family members are the only partners,
provided that (i) you do not receive any consideration for the transfer,
(ii) you furnish the Committee or its designee with detailed written notice of
the transfer at least three (3) business days in advance, and (iii) the
Committee or its designee consents in writing. For this purpose, "family member"
means any spouse, children, grandchildren, parents, grandparents, siblings,
nieces, nephews and grandnieces and grandnephews, including adopted, in-laws and
step family members. Any Option transferred pursuant

2

--------------------------------------------------------------------------------




to this provision will continue to be subject to the same terms and conditions
that were applicable to the Option immediately prior to transfer. The Option may
be exercised by the transferee only to the same extent that you could have
exercised the Option had no transfer occurred.

11.   Covenant; Forfeiture of Award.

        (a)   If the Committee determines, in its sole judgment, that prior to
the second anniversary of your Termination of Employment you have entered into
an employment or consultation arrangement (including any arrangement for
employment or service as an agent, partner, stockholder, consultant, officer or
director) with any entity or person engaged in a business if (i) such employment
or consultation arrangement would likely (in the sole judgment of the Committee)
result in the disclosure of business confidential or proprietary information
related to any business of the Company or a Subsidiary, or (ii) such business is
competitive with any Company or Subsidiary business as to which you have had
access to business strategic or confidential information, and if the Committee
has not approved the arrangement in writing, any Option that you have not
exercised (whether vested or unvested) will immediately be rescinded, and you
will forfeit any rights you have with respect to these Options as of the date of
the Committee's determination.

        (b)   If you have been terminated for Cause, any unvested stock options
shall be immediately rescinded and, in addition, you hereby agree and promise
immediately to deliver to the Company Shares (or, in the discretion of the
Committee, cash) equal in value to the amount of any profit you realized upon an
exercise of the Option during the period beginning six (6) months prior to your
Termination of Employment and ending on the second anniversary of your
Termination of Employment.

        12.    Adjustments.    In the event of any stock split, reverse stock
split, dividend or other distribution (whether in the form of cash, Shares,
other securities or other property), extraordinary cash dividend,
recapitalization, merger, consolidation, split-up, spin-off, reorganization,
combination, repurchase or exchange of Shares or other securities, the issuance
of warrants or other rights to purchase Shares or other securities, or other
similar corporate transaction or event, the Committee may, in its sole
discretion, adjust the number and kind of Shares covered by the Option, the
Exercise Price and other relevant provisions to the extent necessary to prevent
dilution or enlargement of the benefits or potential benefits intended to be
provided by the Option. Any such determinations and adjustments made by the
Committee will be binding on all persons.

        13.    Restrictions on Exercise.    Exercise of the Option is subject to
the conditions that, to the extent required at the time of exercise, (a) the
Shares covered by the Option will be duly listed, upon official notice of
issuance, upon the NYSE, and (b) a Registration Statement under the Securities
Act of 1933 with respect to the Shares will be effective or an exemption from
registration will apply. The Company will not be required to deliver any Common
Stock until all applicable federal and state laws and regulations have been
complied with and all legal matters in connection with the issuance and delivery
of the Shares have been approved by counsel of the Company.

        14.    Disposition of Securities.    By accepting the Award, you
acknowledge that you have read and understand the Company's policy, and are
aware of and understand your obligations under federal securities laws with
respect to trading in the Company's securities, and you agree not to use the
Company's "cashless exercise" program (or any successor program) at any time
when you possess material nonpublic information with respect to the Company or
when using the program would otherwise result in a violation of securities law.
The Company will have the right to recover, or receive reimbursement for, any
compensation or profit realized on the exercise of the Option or by the
disposition of Shares received upon exercise of the Option to the extent that
the Company has a right of recovery or reimbursement under applicable securities
laws.

3

--------------------------------------------------------------------------------




        15.    Plan Terms Govern.    The exercise of the Option, the disposition
of any Shares received upon exercise of the Option, and the treatment of any
gain on the disposition of these Shares are subject to the terms of the Plan and
any rules that the Committee may prescribe. The Plan document, as may be amended
from time to time, is incorporated into these Terms and Conditions. Capitalized
terms used in these Terms and Conditions have the meaning set forth in the Plan,
unless otherwise stated in these Terms and Conditions. In the event of any
conflict between the terms of the Plan and the terms of these Terms and
Conditions, the Plan will control. By accepting the Award, you acknowledge
receipt of the Plan, as in effect on the date of these Terms and Conditions.

        16.    Personal Data.    To comply with applicable law and to administer
the Plan and these Terms and Conditions properly, the Company and its agents may
hold and process your personal data and/or sensitive personal data. Such data
includes, but is not limited to, the information provided in this grant package
and any changes thereto, other appropriate personal and financial data about
you, and information about your participation in the Plan and Shares obtained
under the Plan from time to time. By accepting the Award, you hereby give your
explicit consent to the Company's processing any such personal data and/or
sensitive personal data. You also hereby give your explicit consent to the
Company's transfer of any such personal data and/or sensitive personal data
outside the country in which you work or reside and to the United States. The
legal persons for whom your personal data are intended include the Company and
any of its Subsidiaries, the outside Plan administrator as selected by the
Company from time to time, and any other person that the Company may find in its
administration of the Plan to be appropriate. You have the right to review and
correct your personal data by contacting your local Human Resources
Representative. You understand that the transfer of the information outlined
here is important to the administration of the Plan, and that failure to consent
to the transmission of such information may limit or prohibit your participation
in the Plan.

        17.    No Contract of Employment or Promise of Future Grants.    By
accepting the Award, you agree to be bound by the terms and conditions of these
Terms and Conditions and acknowledge that the Award is granted at the sole
discretion of the Company and is not considered part of any contract of
employment with the Company or of your ordinary or expected salary or other
compensation and will not be considered as part of such salary or compensation
for purposes of any pension benefits or in the event of severance, redundancy or
resignation. If your employment with the Company or a Subsidiary is terminated
for any reason, whether lawfully or unlawfully, you agree that you will not be
entitled by way of damages for breach of contract, dismissal or compensation for
loss of office or otherwise to any sum, shares or other benefits to compensate
you for the loss or diminution in value of any actual or prospective rights,
benefits or expectation under or in relation to the Plan.

        18.    Limitations.    Nothing in these Terms and Conditions or the Plan
gives you any right to continue in the employ of the Company or any of its
Subsidiaries or to interfere in any way with the right of the Company or any
Subsidiary to terminate your employment at any time. Payment of Shares is not
secured by a trust, insurance contract or other funding medium, and you do not
have any interest in any fund or specific asset of the Company by reason of the
Option. You have no rights as a stockholder of the Company pursuant to the
Option until Shares are actually delivered you.

        19.    Incorporation of Other Agreements.    These Terms and Conditions
and the Plan constitute the entire understanding between you and the Company
regarding the Option. These Terms and Conditions supersedes any prior
agreements, commitments or negotiations concerning the Option.

        20.    Severability.    The invalidity or unenforceability of any
provision of these Terms and Conditions will not affect the validity or
enforceability of the other provisions of these Terms and Conditions, which will
remain in full force and effect. Moreover, if any provision is found to be
excessively broad in duration, scope or covered activity, the provision will be
construed so as to be enforceable to the maximum extent compatible with
applicable law.

4

--------------------------------------------------------------------------------




        By accepting this Award, you agree to the following:

        (i)    you have carefully read, fully understand and agree to all of the
terms and conditions described in these Terms and Conditions and the Plan; and

        (ii)   you understand and agree that these Terms and Conditions and the
Plan constitute the entire understanding between you and the Company regarding
the Option, and that any prior agreements, commitments or negotiations
concerning the Option are replaced and superseded.

        You will be deemed to consent to the application of the terms and
conditions set forth in these Terms and Conditions and the Plan unless you
contact Tyco International Ltd., c/o Executive Compensation, 9 Roszel Road,
Princeton, NJ 08540 in writing within thirty (30) days of the date of these
Terms and Conditions. Notification of your non-consent will nullify this grant
unless otherwise agreed to in writing by you and the Company.

   

--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------

Tyco International Ltd.

5

--------------------------------------------------------------------------------





Tyco International Ltd.
2004 Stock and Incentive Plan

TERMS AND CONDITIONS
OF
RESTRICTED STOCK AWARD

        RESTRICTED STOCK AWARD made in Princeton, New Jersey, as
of                        .

        1.    Grant of Award.    The Company has granted you Shares of
Restricted Stock, the amount of which is set forth in your Grant Letter, subject
to the provisions of these Terms and Conditions.

        2.    Vesting.    Except in the event of your Normal Retirement
(Termination of Employment on or after age 60 if the sum of your age and years
of service with the Company is at least 70), Retirement (Termination of
Employment on or after age 55 if the sum of your age and years of service with
the Company is at least 60), Termination of Employment, death or Disability or a
Change in Control, all restrictions on the Restricted Stock will lapse three
(3) years from the Grant Date. Your vested right will be calculated on the
anniversary of the Grant Date. No credit will be given for periods following
Termination of Employment, except as specifically provided herein.

        3.    Dividends.    Restricted Stock is Common Stock. For each Share of
Restricted Stock, whether vested or unvested, you will be paid any cash or stock
dividends distributed by the Company at the same time as any other holder of
Common Stock.

        4.    Termination of Employment.    Any Shares of Restricted Stock that
have not vested as of your Termination of Employment, other than as set forth in
paragraphs 5, 6 and 7, will immediately be forfeited, and your rights with
respect to these Shares will end.

        5.    Death or Disability.    If your employment with the Company
terminates because of your death or Disability, your Restricted Stock will
immediately become fully vested. If you are deceased, the Company will make a
payment to your estate only after the Compensation and Human Resources Committee
(the "Committee") has determined that the payee is the duly appointed executor
or administrator of your estate.

        6.    Retirement.    If your employment with the Company terminates
because of your Retirement (as defined in paragraph 2) 12 or more months after
the Grant Date, your Restricted Stock will vest pro rata (in full-year
increments) with respect to the portion of the three (3)-year term that you have
completed. If your employment with the Company terminates because of your
Retirement less than 12 months after the Grant Date, your Restricted Stock will
immediately be forfeited. If your employment with the Company terminates because
of your Normal Retirement (as defined in paragraph 2), your Restricted Stock
will immediately become fully vested.

        7.    Change in Control.    In the event of a Change in Control, your
Restricted Stock will immediately become fully vested.

        8.    Withholdings.    The Company will have the right, prior to the
release of restrictions on your Restricted Stock to withhold or require from you
the amount necessary to satisfy applicable tax requirements, as determined by
the Committee, or at an earlier time if you make an election pursuant to
Section 83(b) of the Internal Revenue Code (the "Code").

        9.    Transfer of Award.    You may not transfer any interest in your
Restricted Stock until the restrictions lapse or are satisfied. After your
Shares of Restricted Stock have vested, they may be freely transferred, unless
you are an affiliate of the Company, in which case you may dispose of your
Shares only pursuant to an effective registration statement under the Securities
Act of 1933 (the "Securities Act") or an exemption from the registration
requirement. An "affiliate", as defined in the Securities Act, is generally a
person who directly or indirectly controls the Company, such as a member of the
Board of Directors or a senior officer.

1

--------------------------------------------------------------------------------




        10.    Covenant; Forfeiture of Award.    

        (a)   If the Committee determines, in its sole judgment, that prior to
the second anniversary of your Termination of Employment you have entered into
an employment or consultation arrangement (including any arrangement for
employment or service as an agent, partner, stockholder, consultant, officer or
director) with any entity or person engaged in a business if (i) such employment
or consultation arrangement would likely (in the sole judgment of the Committee)
result in the disclosure of business confidential or proprietary information
related to any business of the Company or a Subsidiary, or (ii) such business is
competitive with any Company or Subsidiary business as to which you have had
access to business strategic or confidential information, and if the Committee
has not approved the arrangement in writing, any unvested Shares of your
Restricted Stock will immediately be rescinded, and you will forfeit any rights
you have with respect to these Shares as of the date of the Committee's
determination.

        (b)   If you have been terminated for Cause, any unvested shares of
restricted stock shall be immediately rescinded and, in addition, you hereby
agree and promise immediately to deliver to the Company Shares (or, in the
discretion of the Committee, cash) equal in value to the value of any Shares of
your Restricted Stock that vested during the period beginning six (6) months
prior to your Termination of Employment and ending on the second anniversary of
your Termination of Employment.

        11.    Disposition of Securities.    By accepting the Award, you
acknowledge that you have read and understand the Company's policy, and are
aware of and understand your obligations under federal securities laws with
respect to trading in the Company's securities. The Company will have the right
to recover, or receive reimbursement for, any compensation or profit realized on
the disposition of Shares received as Restricted Stock to the extent that the
Company has a right of recovery or reimbursement under applicable securities
laws.

        12.    Section 83(b) Election.    You may elect to pay tax on your
Restricted Stock as of the time your Shares are granted rather than when they
vest by filing an election under Section 83(b) of the Code with the Internal
Revenue Service within 30 days from the Grant Date. By accepting the Award, you
acknowledge that it is solely your responsibility to file timely any election
under Section 83(b), even if you request the assistance of the Company or its
representatives to do so. If you file a Section 83(b) election pursuant to this
paragraph 12, you must give a copy of your completed election form to the
Company within five business days of the date on which you made the filing at
the following address: Tyco International Ltd., c/o Executive Compensation, 9
Roszel Road, Princeton, NJ 08544.

        13.    Plan Terms Govern.    The grant of Restricted Stock, the
disposition of any Shares of Restricted Stock, and the treatment of gain on the
disposition of these Shares are subject to the provisions of the Plan and any
rules that the Committee may prescribe. The Plan document, as may be amended
from time to time, is incorporated into these Terms and Conditions. Capitalized
terms used in these Terms and Conditions have the meaning set forth in the Plan,
unless otherwise stated in these Terms and Conditions. In the event of any
conflict between the terms of the Plan and the terms of these Terms and
Conditions, the Plan will control. By accepting the Award, you acknowledge
receipt of the Plan and the prospectus, as in effect on the date of these Terms
and Conditions.

        14.    Personal Data.    To comply with applicable law and to administer
the Plan and these Terms and Conditions properly, the Company and its agents may
hold and process your personal data and/or sensitive personal data. Such data
includes, but is not limited to, the information provided in this grant package
and any changes thereto, other appropriate personal and financial data about
you, and information about your participation in the Plan and Shares obtained
under the Plan from time to time. By accepting the Award, you hereby give your
explicit consent to the Company's processing any such personal data and/or
sensitive personal data. You also hereby give your explicit consent to the
Company's transfer of any such personal data and/or sensitive personal data
outside the country in which you work or reside and to the United States. The
legal persons for whom your personal data are intended include the Company and
any of its Subsidiaries, the outside Plan administrator as selected by

2

--------------------------------------------------------------------------------




the Company from time to time, and any other person that the Company may find in
its administration of the Plan to be appropriate. You have the right to review
and correct your personal data by contacting your local Human Resources
Representative. You understand that the transfer of the information outlined
here is important to the administration of the Plan, and that failure to consent
to the transmission of such information may limit or prohibit your participation
in the Plan.

        15.    No Contract of Employment or Promise of Future Grants.    By
accepting the Award, you agree to be bound by the terms and conditions of these
Terms and Conditions and acknowledge that the Award is granted at the sole
discretion of the Company and is not considered part of any contract of
employment with the Company or of your ordinary or expected salary or other
compensation and will not be considered as part of such salary or compensation
for purposes of any pension benefits or in the event of severance, redundancy or
resignation. If your employment with the Company or a Subsidiary is terminated
for any reason, whether lawfully or unlawfully, you agree that you will not be
entitled by way of damages for breach of contract, dismissal or compensation for
loss of office or otherwise to any sum, shares or other benefits to compensate
you for the loss or diminution in value of any actual or prospective rights,
benefits or expectation under or in relation to the Plan.

        16.    Limitations.    Nothing in these Terms and Conditions or the Plan
gives you any right to continue in the employ of the Company or any of its
Subsidiaries or to interfere in any way with the right of the Company or any
Subsidiary to terminate your employment at any time.

        17.    Incorporation of Other Agreements.    These Terms and Conditions
and the Plan constitute the entire understanding between you and the Company
regarding the Restricted Stock. These Terms and Conditions supersedes any prior
agreements, commitments or negotiations concerning the Restricted Stock.

        18.    Severability.    The invalidity or unenforceability of any
provision of these Terms and Conditions will not affect the validity or
enforceability of the other provisions of these Terms and Conditions, which will
remain in full force and effect. Moreover, if any provision is found to be
excessively broad in duration, scope or covered activity, the provision will be
construed so as to be enforceable to the maximum extent compatible with
applicable law.

        By accepting this Award, you agree to the following:

        (i)    you have carefully read, fully understand and agree to all of the
terms and conditions described in these Terms and Conditions and the Plan; and

        (ii)   you understand and agree that these Terms and Conditions and the
Plan constitute the entire understanding between you and the Company regarding
the Award, and that any prior agreements, commitments or negotiations concerning
the Restricted Stock are replaced and superseded.

        You will be deemed to consent to the application of the terms and
conditions set forth in these Terms and Conditions and the Plan unless you
contact Tyco International Ltd., c/o Executive Compensation, 9 Roszel Road,
Princeton, NJ 08540 in writing within thirty (30) days of the date of these
Terms and Conditions. Notification of your non-consent will nullify this grant
unless otherwise agreed to in writing by you and the Company.


 
 


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------

Tyco International Ltd.

3

--------------------------------------------------------------------------------



Tyco International Ltd.
2004 Stock and Incentive Plan
TERMS AND CONDITIONS
OF
RESTRICTED UNIT AWARD

        RESTRICTED UNIT AWARD made in Princeton, New Jersey, as
of                        .

        1.    Grant of Award.    The Company has granted you Restricted Units,
the amount of which is set forth in your Grant Letter, subject to the provisions
of these Terms and Conditions. The Company will hold the Restricted Units in a
bookkeeping account on your behalf until they become payable or are forfeited or
cancelled.

        2.    Payment Amount.    Each Restricted Unit represents one (1) Share
of Common Stock.

        3.    Form of Payment.    Vested Restricted Units will be redeemed
solely for Shares, provided that the Committee, in its sole discretion, may
elect to pay for vested Restricted Units solely in cash or in a combination of
Shares and cash. If a cash payment is made, the amount of cash paid in lieu of
Shares will be determined by the Fair Market Value of Common Stock as of the
date on which the restrictions on the Restricted Units lapse or terminate or, if
no sale of Shares is reported on this date, on the next preceding day on which a
sale of Shares was reported.

        4.    Vesting.    Except in the event of your Normal Retirement
(Termination of Employment on or after age 60 if the sum of your age and years
of service with the Company is at least 70), Retirement (Termination of
Employment on or after age 55 if the sum of your age and years of service with
the Company is at least 60), Termination of Employment, death or Disability or a
Change in Control, all restrictions on the Restricted Units will lapse three
(3) years from the Grant Date. Your vested right will be calculated on the
anniversary of the Grant Date. No credit will be given for periods following
Termination of Employment, except as specifically provided herein.

        5.    Termination of Employment.    Any Restricted Units that have not
vested as of your Termination of Employment, other than as set forth in
paragraphs 6, 7 and 8, will immediately be forfeited, and your rights with
respect to these Restricted Units will end.

        6.    Death or Disability.    If your employment with the Company
terminates because of your death or Disability, your Award will immediately
become fully vested. If you are deceased, the Company will make a payment to
your estate only after the Committee has determined that the payee is the duly
appointed executor or administrator of your estate.

        7.    Retirement.    If your employment with the Company terminates
because of your Retirement (as defined in paragraph 4) 12 or more months after
the Grant Date, your Restricted Stock will vest pro rata (in full-year
increments) with respect to the portion of the three (3)-year term that you have
completed. If your employment with the Company terminates because of your
Retirement less than 12 months after the Grant Date, your Restricted Units will
immediately be forfeited. If your employment with the Company terminates because
of your Normal Retirement (as defined in paragraph 4), your Restricted Units
will immediately become fully vested.

        8.    Change in Control.    In the event of a Change in Control, your
Restricted Units will immediately become fully vested.

        9.    Withholdings.    The Company will have the right, prior to any
issuance or delivery of Shares on your Restricted Units (or the payment of cash
in lieu of Shares), to withhold or require from you the amount necessary to
satisfy applicable tax requirements, as determined by the Committee.

        10.    Transfer of Award.    You may not transfer any interest in
Restricted Units except by will or the laws of descent and distribution. Any
other attempt to dispose of your interest in Restricted Units will be null and
void.

1

--------------------------------------------------------------------------------




        11.    Covenant; Forfeiture of Award.    

        (a)   If the Committee determines, in its sole judgment, that prior to
the second anniversary of your Termination of Employment you have entered into
an employment or consultation arrangement (including any arrangement for
employment or service as an agent, partner, stockholder, consultant, officer or
director) with any entity or person engaged in a business if (i) such employment
or consultation arrangement would likely (in the sole judgment of the Committee)
result in the disclosure of business confidential or proprietary information
related to any business of the Company or a Subsidiary, or (ii) such business is
competitive with any Company or Subsidiary business as to which you have had
access to business strategic or confidential information, and if the Committee
has not approved the arrangement in writing, any unvested Restricted Unit will
immediately be rescinded, and you will forfeit any rights you have with respect
to these Restricted Units as of the date of the Committee's determination.

        (b)   If you have been terminated for Cause, any unvested restricted
units shall be immediately rescinded and, in addition, you hereby agree and
promise immediately to deliver to the Company Shares (or, in the discretion of
the Committee, cash) equal in value to the amount of any payments you received
for Restricted Units that vested during the period beginning six (6) months
prior to your Termination of Employment and ending on the second anniversary of
your Termination of Employment.

        12.    Adjustments.    In the event of any stock split, reverse stock
split, dividend or other distribution (whether in the form of cash, Shares,
other securities or other property), extraordinary cash dividend,
recapitalization, merger, consolidation, split-up, spin-off, reorganization,
combination, repurchase or exchange of Shares or other securities, the issuance
of warrants or other rights to purchase Shares or other securities, or other
similar corporate transaction or event, the Committee may, in its sole
discretion, adjust the number and kind of Shares covered by the Restricted Units
and other relevant provisions to the extent necessary to prevent dilution or
enlargement of the benefits or potential benefits intended to be provided by the
Restricted Units. Any such determinations and adjustments made by the Committee
will be binding on all persons.

        13.    Restrictions on Payment of Shares.    Payment of Shares for your
Restricted Units is subject to the conditions that, to the extent required at
the time of exercise, (a) the Shares underlying the Restricted Units will be
duly listed, upon official notice of redemption, upon the NYSE, and (b) a
Registration Statement under the Securities Act of 1933 with respect to the
Shares will be effective. The Company will not be required to deliver any Common
Stock until all applicable federal and state laws and regulations have been
complied with and all legal matters in connection with the issuance and delivery
of the Shares have been approved by counsel of the Company.

        14.    Disposition of Securities.    By accepting the Award, you
acknowledge that you have read and understand the Company's policy, and are
aware of and understand your obligations under federal securities laws in
respect of trading in the Company's securities. The Company will have the right
to recover, or receive reimbursement for, any compensation or profit realized on
the disposition of Shares received for Restricted Units to the extent that the
Company has a right of recovery or reimbursement under applicable securities
laws.

        15.    Plan Terms Govern.    The redemption of Restricted Units, the
disposition of any Shares received for Restricted Units, and the treatment of
any gain on the disposition of these Shares are subject to the terms of the Plan
and any rules that the Committee may prescribe. The Plan document, as may be
amended from time to time, is incorporated into these Terms and Conditions.
Capitalized terms used in these Terms and Conditions have the meaning set forth
in the Plan, unless otherwise stated in these Terms and Conditions. In the event
of any conflict between the terms of the Plan and the terms of these Terms and
Conditions, the Plan will control. By accepting the Award, you acknowledge
receipt of the Plan and the prospectus, as in effect on the date of these Terms
and Conditions.

2

--------------------------------------------------------------------------------




        16.    Personal Data.    To comply with applicable law and to administer
the Plan and these Terms and Conditions properly, the Company and its agents may
hold and process your personal data and/or sensitive personal data. Such data
includes, but is not limited to, the information provided in this grant package
and any changes thereto, other appropriate personal and financial data about
you, and information about your participation in the Plan and Shares obtained
under the Plan from time to time. By accepting the Award, you hereby give your
explicit consent to the Company's processing any such personal data and/or
sensitive personal data. You also hereby give your explicit consent to the
Company's transfer of any such personal data and/or sensitive personal data
outside the country in which you work or reside and to the United States. The
legal persons for whom your personal data are intended include the Company and
any of its Subsidiaries, the outside Plan administrator as selected by the
Company from time to time, and any other person that the Company may find in its
administration of the Plan to be appropriate. You have the right to review and
correct your personal data by contacting your local Human Resources
Representative. You understand that the transfer of the information outlined
here is important to the administration of the Plan, and that failure to consent
to the transmission of such information may limit or prohibit your participation
in the Plan.

        17.    No Contract of Employment or Promise of Future Grants.    By
accepting the Award, you agree to be bound by the terms and conditions of these
Terms and Conditions and acknowledge that the Award is granted at the sole
discretion of the Company and is not considered part of any contract of
employment with the Company or of your ordinary or expected salary or other
compensation and will not be considered as part of such salary or compensation
for purposes of any pension benefits or in the event of severance, redundancy or
resignation. If your employment with the Company or a Subsidiary is terminated
for any reason, whether lawfully or unlawfully, you agree that you will not be
entitled by way of damages for breach of contract, dismissal or compensation for
loss of office or otherwise to any sum, shares or other benefits to compensate
you for the loss or diminution in value of any actual or prospective rights,
benefits or expectation under or in relation to the Plan.

        18.    Limitations.    Nothing in these Terms and Conditions or the Plan
gives you any right to continue in the employ of the Company or any of its
Subsidiaries or to interfere in any way with the right of the Company or any
Subsidiary to terminate your employment at any time. Payment of your Restricted
Units is not secured by a trust, insurance contract or other funding medium, and
you do not have any interest in any fund or specific asset of the Company by
reason of this Award or the account established on your behalf. You have no
rights as a stockholder of the Company pursuant to the Restricted Units until
Shares are actually delivered to you.

        19.    Incorporation of Other Agreements.    These Terms and Conditions
and the Plan constitute the entire understanding between you and the Company
regarding the Restricted Units. These Terms and Conditions supersedes any prior
agreements, commitments or negotiations concerning the Restricted Units.

        20.    Severability.    The invalidity or unenforceability of any
provision of these Terms and Conditions will not affect the validity or
enforceability of the other provisions of the Agreement, which will remain in
full force and effect. Moreover, if any provision is found to be excessively
broad in duration, scope or covered activity, the provision will be construed so
as to be enforceable to the maximum extent compatible with applicable law.

        By accepting this Award, you agree to the following:

        (i)    you have carefully read, fully understand and agree to all of the
terms and conditions described in these Terms and Conditions and the Plan; and

        (ii)   you understand and agree that these Terms and Conditions and the
Plan constitute the entire understanding between you and the Company regarding
the Award, and that any prior agreements, commitments or negotiations concerning
the Restricted Units are replaced and superseded.

3

--------------------------------------------------------------------------------






        You will be deemed to consent to the application of the terms and
conditions set forth in these Terms and Conditions and the Plan unless you
contact Tyco International Ltd., c/o Executive Compensation, 9 Roszel Road,
Princeton, NJ 08540 in writing within thirty (30) days of the date of these
Terms and Conditions. Notification of your non-consent will nullify this grant
unless otherwise agreed to in writing by you and the Company.


 
 


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------

Tyco International Ltd.

4

--------------------------------------------------------------------------------



[FORM OF DIRECTOR DEFERRED STOCK UNIT AWARD LETTER]

[Date]

PERSONAL & CONFIDENTIAL

[Name]
[Address]

Dear [Name]:

        As part of the fiscal year          remuneration package for members of
the Board of Directors of Tyco International Ltd. (the "Company"), you are
hereby awarded           deferred stock units (the "Units") pursuant to
Section 4.7 of the Tyco International Ltd. 2004 Stock and Incentive Plan (the
"Plan"), a copy of which is enclosed herewith. The effective date of the grant
is [Date], and the number of Units granted represents the value of
$          divided by the average stock price for the 60-day period ending on
[Date]. All Units are immediately vested.

        If on any date the Company shall pay any cash dividend on common shares
of the Company, par value US$0.20 per common share, (the "Shares"), the number
of Units credited to you shall, as of such date, be increased by an amount
determined by the following formula:

W = (X multiplied by Y) divided by Z, where:

W = the number of additional Units to be credited to you on such dividend
payment date;

X = the aggregate number of Units credited to you as of the record date of the
dividend;

Y = the cash dividend amount; and

Z = the Fair Market Value per Share on the dividend payment date. Fair Market
Value is the average of the high and low sale price.

        In the case of a dividend payable in property other than Shares or cash,
the per Share value of such dividend shall be the same as applied to all other
shareholders of the Company as is determined in good faith by the Board.

        In the case of a dividend paid on Shares in the form of Shares, the
number of Units credited to you shall be increased by a number equal to the
product of (i) the aggregate number of Units that have been credited to you
through the related dividend record date, and (ii) the number of Shares
(including any fraction thereof) payable as a dividend on a Share. The number
and terms of the Units shall be adjusted in accordance with the provisions of
the Plan.

        Upon the first to occur of (i) 30 days following termination of your
service as a member of the Board of Directors of the Company (except in the
event of a Cause), or (ii) a Change in Control, the Company shall issue to you a
number of Shares equal to the aggregate number of vested Units credited to you
on such date in full satisfaction of such Units; provided, however, that in the
event that the Company is involved in a transaction in which the Shares will be
exchanged for cash, the Company shall issue to you immediately prior to the
consummation of such transaction a number of Shares equal to the aggregate
number of vested Units credited to you on such date. Immediately after such
issuance of Shares, all Units standing to your credit shall terminate
immediately and be of no further force or effect. Any fractional Unit shall be
rounded up to the next whole Share as no fractional Shares shall be issued.

        Termination for "Cause" occurs when an individual ceases to be a
Director by reason of his or her removal by the Board for misconduct, willfully
or wantonly harmful to the Company. In such event, all Units will be immediately
forfeited.

1

--------------------------------------------------------------------------------




        The terms and conditions of the Plan are incorporated herein by
reference and any conflict between the terms and conditions of this Letter
Agreement and the Plan shall be governed by the terms and conditions of such
Plan.

        Since this is a deferred stock unit award, generally, under U.S. tax
rules, federal income tax (including self-employment tax for non-employee
directors) will be due when the Shares are distributed. If you are subject to
taxes in a jurisdiction other than the U.S., please contact your tax advisor on
the tax reporting requirements.

        You cannot sell, assign, exchange, pledge or otherwise transfer the
Units. If you remain an affiliate of the Company after the Shares are issued, or
were an affiliate of the Company within the three month period prior to sale of
the Shares, there may be various restrictions on the disposition of the Shares.
If this is the case, the Company should be notified if you desire to dispose of
the Shares in order to determine whether the disposition may be made without
violating applicable law.

        If you have any questions about the Plan, please let me know.

        Please sign and return a copy of the attached acknowledgement letter to:

(Return FedEx packet enclosed)
Tyco International Ltd.
C/o                      
Second Floor
90 Pitts Bay Road
Pembroke HM 08

Sincerely,

2

--------------------------------------------------------------------------------



[Date]

Tyco International Ltd.
Second Floor
90 Pitts Bay Road
Pembroke HM 08
Bermuda

Attention:                        

        I, [Name], the recipient of an award of          deferred stock units,
pursuant to the Tyco International Ltd. 2004 Stock and Incentive Plan (the
"Plan"), hereby accept such award under the terms and conditions contained
therein.

        I hereby agree to be bound by the provisions of the Plan and the Letter
Agreement.

        I have been advised that if I am an affiliate of the Company, resales of
any Shares received by me will be subject to the Securities Act of 1933, as
amended (the "Act") and I agree that I will comply with restrictions on resales
by affiliates as provided by the Act.

        In addition, by signing and returning a copy of this letter, I
acknowledge receipt of the documents constituting the Plan.

      Very truly yours,
 
 
 
       

--------------------------------------------------------------------------------

[Name]

3

--------------------------------------------------------------------------------





QuickLinks


Terms and Condition of Option Award, Restricted Stock Award and Restricted Unit
Award and Form of Director Deferred Stock Unit Award Letter
